Citation Nr: 1337750	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from November 25, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, including service in Vietnam from May 1969 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey, that granted service connection for PTSD and assigned an initial 30-percent rating, effective in March 2009.  That rating action also denied the hearing loss and tinnitus claims.  The Veteran perfected an appeal of those determinations.

In light of the fact the Veteran is seeking the highest possible rating for his PTSD, and in light of the additional evidence submitted, the Board also takes jurisdiction of the issue of a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a Board hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  At the hearing, the Veteran submitted additional evidence under waiver of initial RO consideration and review.  In light of the waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2013).

The instant decision finds that a 50 percent evaluation is warranted for the Veteran's PTSD throughout the rating period on appeal.  However, it is also determined that the Veteran's symptomatology may have worsened since November 25, 2010, beyond that shown by the evidence currently available in the record.  Thus, this issue has been recharacterized on the title page of this decision.

The issues of entitlement to an initial rating higher than 50 percent for PTSD for the period beginning on November 25, 2010, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In addition to the physical file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran withdrew his claim of entitlement to service connection for bilateral hearing loss.

2.  The evidence is at least in equipoise as to whether tinnitus had its onset in active service.

3.  Throughout the rating period on appeal Veteran's PTSD manifested with occupational and social impairment with reduced reliability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, on the issue of hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2013).

3.  With resolution of reasonable doubt in the Veteran's favor, the requirements for an evaluation of 50 percent, and no higher, for PTSD have been met throughout the entirety of the claims period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, the instant decision allows the tinnitus claim.  Consequently, discussion of VA's compliance with the VCAA notice requirements is not required for that issue.  The final claim is being withdrawn.  Accordingly, no further development is required with respect to the duty to notify.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c).  The record notes the Veteran's receipt of either Workmen Compensation or Social Security benefits, which are related to a work-related physical injury.  There is nothing to show that PTSD played a role in the award of those benefits, nor has the Veteran contended such.  Hence, the Board does not deem those records relevant to this decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The RO arranged an examination of the Veteran in November 2010.

The November 2010 VA examination report reflects the examiner conducted a review of the Veteran's electronic records, took the Veteran's reported history, and conducted an extensive interview of the Veteran.  The examiner also provided a rationale for the diagnosis and assessment of the severity of the Veteran's disability.  Although the examination report notes the claims file was not available to the examiner, the Board-nonetheless, finds the examination adequate for the rating period addressed in this decision, as the Veteran's electronic records constituted all of his treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the September 2011 hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the bases for his claims.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In light of the above, VA has complied with the VCAA notice and assistance requirements.  Hence, the Board may how address the merits of the appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Withdrawal of an Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran perfected an appeal of the issue of entitlement to service connection for bilateral hearing loss.  At his hearing, he withdrew his appeal of that issue.  See Transcript, p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and the appeal is dismissed later in this decision.

Service Connection

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Certain chronic organic diseases of the central nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems tinnitus as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran bases his claim of service connection for tinnitus on his noise exposure during his combat tour in Vietnam, to include one specific instance of acoustic trauma.  See Reeves v. Shinseki, 682 F.3d 988, 998 n. 7 (Fed. Cir. 2012) (Court notes definition of acoustic trauma).

The Veteran's Army Form 20 reflects that his MOS was cannoneer, and he was assigned to an artillery unit.  According to his March 2009 statement, he was the number one gunner of a 155 mm Howitzer.  The  development conducted by the RO related to the Veteran's PTSD claim revealed that his unit engaged in extensive combat operations in the Pleiku Sector.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to the places and circumstances of the Veteran's service, and "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardship of such service even if there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the Federal Circuit held that the so called combat exception does not obviate the need for evidence of a medical nexus between a current disability and military service.  In Reeves, however, the Court noted that the combat exception does in fact establish the fact of in-service occurrence of a disability itself, though a medical nexus is needed to link a current disability with active service.  Reeves, 682 F.3d at 998-1000).  Hence, if the Veteran's lay evidence shows an in-service occurrence of tinnitus and continuous symptomatology, the Board deems him to have proved his claim.  Id.; 38 C.F.R. § 3.303(b); White, 708 F.3d 1331.

In one of his March 2009 statements, VA Form 21-4138, the Veteran related that his unit was engaged in operations near Laos and Cambodia, and he was involved in a fire mission.  He related further that two guns above him and behind him fired before he could get to safety.  The fire blast and concussion sent him flying backwards.  In early March 1969, his base camp came under mortar attack, and he was struck in the back of the head by shrapnel.  He required treatment, and the wound was sutured.  He was unsure whether the incident was reported.

Other than the Veteran's April 1970 certification that he had taken the anti-malaria pill during his tour, and that he would complete the final 30-day regimen after departing Vietnam, there are no entries in the service treatment records for the entire period of his Vietnam service.  Hence, there is no documentation of a head SFW, and neither was he awarded a Purple Heart.  This does not, however, vitiate the Veteran's lay evidence as concerns his tinnitus.  See 38 U.S.C.A. § 1154(a).

The June 2009 audio examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the absence of any complaints of tinnitus in the service treatment records, and that the Veteran's ears and hearing were assessed as normal when he separated from service, as noted on the July 1970 Report of Medical Examination For Separation.  The examiner also noted the Veteran's report of in-service noise exposure; and, after service, he operated heavy construction equipment for a while and then worked in building maintenance.  The Veteran reported an intermittent shrill buzzing bilaterally that occurred at least daily for a duration of a few minutes.  He reported further that his symptoms started 30 years earlier.

At the June 2009 examination the Veteran's hearing was clinically normal.  The examiner opined that, since the Veteran's hearing was normal at the time of his separation from active service, and there was no tinnitus complaints noted in the service treatment records, there was no basis for concluding that the tinnitus is causally related to his service.

The Board notes that there is no clinical test that either confirms tinnitus or proves its absence.  The diagnosis is generally made on the basis of the patient's reported history, if consistent with the other evidence available.  Hence, the Board deems the critical question to be whether the Veteran's lay evidence, to include his hearing testimony, generally shows his tinnitus had its onset during active service or within one year afterwards.

Upon review of the Veteran's testimony, the Board notes that it must distinguish between his attempt to relate when his tinnitus started and when it became too significant to ignore.  In response to his representative's question as to when did he first notice ringing in his ears, the Veteran responded: "[e]ver since I come out of service I've had it.  It's just getting worse and worse the last couple years."  Transcript, p. 9.

The Veteran was then asked if he remembered experiencing it in service.  He responded as follows:

No, because firing those guns 24/7 almost that, you know, you don't really realize it because your ears never really get [cleared] up enough to stop hearing them kind of noises.  I had bullets go over top of my head because I was at a fire base.  I used to have two, three guns firing

over me.  When you're firing for effect you fire as fast as you can, so there's no chance to get out of the way of that.

Id.

Undersigned: So you indicated that the tinnitus has been very longstanding.  You mentioned-I just want to understand.  You're saying the onset was pretty much very soon after you returned from service.

Veteran: Yeah, I started noticing it more.

Undersigned: Okay.  And....

Veteran: When I got out of the service I was working with heavy equipment, but we had to wear ear muffs and stuff, so I really - with the ear muffs on I could hear like a ringing in my ears, but I didn't know it was just like a - the force of the air against my ears.  And then I stopped working with heavy equipment and went into maintenance.  But just laying [sic] in bed it's really bad.  That's why I'm glad the doctor gave me sleeping pills. . . .

Id., at pp. 10-11
 
The Board accepts the Veteran's first answer to his representative as meaning that his tinnitus has existed since his separation from service.  Regarding his second answer, the Board interprets the response as meaning he did not notice his tinnitus until he was away from the constant noise exposure of the combat environment.  In response to the undersigned's first question, the Veteran addressed the timing of the severity of his tinnitus moreso than the time of its onset.  But he clearly articulated he could hear ringing in his ears while wearing ear muffs while engaged in his first post-service occupation, though he was not fully aware of what it was.

The Board deems the Veteran credible.  Further, his written statements and his testimony are clearly consistent with the date, place, and circumstances of his Vietnam service; and, his noise exposure and acoustic trauma occurred during combat operations.  Thus, his lay evidence shows tinnitus.  38 U.S.C.A. § 1154.  The Board finds the overall tenor of the Veteran's testimony places the onset of his tinnitus at least within the one-year presumptive period, if not specifically during his service in Vietnam.  See 38 C.F.R. § 3.102.

The Board acknowledges the examiner's opinion that the Veteran's tinnitus was not related to his active service.  One of the reasons for that opinion, however, is the Veteran placed the onset of his tinnitus at some four years after his separation from active service.  Since the Board deems the Veteran credible, it does not consider his report to the examiner as inconsistent or contradictory but rather due to his current ability to recall dates after 30+ years.  The Veteran indicated as much in his May 2009 statement where he set forth his PTSD stressors.  The examiner also relied on the absence of records of treatment.  The absence of contemporaneous or later medical documentation of complaints or symptoms, alone, is not dispositive of the issue.  See Barr, 21 Vet. App. 303.

In light of the above, the Board affords the Veteran the benefit of the doubt and allows the claim.  38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a).

PTSD Initial Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  As noted earlier in the Introduction, since this is an appeal from the initial assignment of a disability rating, such as this case, the Board must consider the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

Rating Criteria

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Veteran's Symptomatology

Throughout the rating period on appeal, the Veteran's PTSD has been evaluated as 30 percent disabling.  The pertinent evidence of record, which includes VA mental health outpatient treatment reports dated from March 2009 to November 2010, as well as a VA psychiatric examinations dated in November 2010, consistently reflect symptoms of sleep disturbance, depression, intrusive thoughts, flashbacks, nightmares, panic attacks and isolation.  Hyperstartle was also generally noted throughout the record.  Global Assessment of Functioning (GAF) scores have ranged from 48 to 56; and, mental status examination has shown the Veteran to be oriented, with logical and goal-directed speech, with no deficiencies in thought process and no delusions or hallucinations.  Hygiene was consistently appropriate.  There was no inappropriate behavior and the Veteran's mood was dysthymic.  His insight and judgment were grossly intact, but the examiner noted the Veteran had difficulty talking about certain traumatic experiences.
   
Regarding social contact, the Veteran has reported being close to his wife and having a good relationship with his adult stepson and grandchildren.  Outpatient records dated March to June 2009 note the Veteran's reports that, in his drinking days, he always sat with his back to the wall and where he could see the door.  He occasionally goes out to dinner with his wife, but essentially is a loner and isolates most of the time.  His treating VA psychiatrist, Dr. S, noted in April 2009 that the Veteran tried to join a veterans organization, but he eventually sought to avoid the company of other Veterans as well.  In July 2009, Dr. S encouraged the Veteran to try and get out more, as his isolation would likely add to depression.  Nonetheless, the Veteran spends most of his time at home watching television and taking care of his home and dogs.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF of 48 is near the top end of the range, 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g.,
no friends, unable to keep a job).  Range 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few
friends, conflicts with peers or co-workers).

Although Dr. S assessed Axis V GAF 48 in June 2009 due partially to fleeting suicidal ideation, the Veteran's outpatient therapy records of November 2009 note that a GAF 55 was assessed, as he did not manifest any suicidal ideation or feelings of hopelessness.  The examiner at the November 2010 examination assessed a GAF of 56.  No particular GAF score in this case supports an evaluation in excess of the 50 percent evaluation awarded in this decision, as the overall symptomatology fails to demonstrate occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While suicidal ideation s certainly a serious symptom, in and of itself it does not indicate any particular level of social or occupational impairment.  The totality of the evidence, as discussed above, shows reduced reliability and productivity and thus warrants a 50 percent evaluation and no higher prior to November 25, 2010.  (The question of whether a rating in excess of 50 percent is warranted from November 25, 2010 is addressed in the Remand portion of the decision.)

In addition to the evidence set forth above, the Board notes the Veteran's written statements wherein he related he experienced panic attacks whenever Ft. Dix, New Jersey-based helicopters flew over his home, and whenever he hears the report of Ft. Dix-based guns.

Occupationally, until a back injury due to falling down stairs, the Veteran worked for 27 years as a maintenance worker at a church.  A new church administration terminated the contract.  The Veteran related some conflict with the new administration.  He reported further that he enjoyed the job for those many years because he was largely left alone.  The Veteran noted in one of his written statements that he found peace in being alone, and felt secure at the church.  Dr. S's April 2009 entry notes he reported that over a 25-year period he never attended the church's Christmas Party.

Dr. S noted in July 2010 that the Veteran's anxiety/hostility was a major constriction in his life, and that was the true reason that he left work.  As a result, Dr. S opined the Veteran was not accurately compensated, as he believed the Veteran would not sustain employment.  He did not provide specifics for that opinion.  The other outpatient records reflect entries by another attending psychiatrist, but there is no notation of a similar assessment.

Again, the Board finds the evidence of record shows the Veteran's impairment due to his symptoms more nearly approximates a 50-, rather than the assigned 30-percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.10.  The Board deems 50 percent reasonable compensation for the Veteran's significant sleep disturbance, nightmares, flashbacks, isolating lifestyle, and panic attacks, etc.  38 C.F.R. § 4.1.  The Board finds a higher, 70-percent, rating is not met or approximated, as the evidence of record shows the Veteran has not been impaired due to any psychotic symptoms such as hallucinations.  The report of suicidal ideation is noted and, as previously discussed, does not, in and of itself, compel a higher rating here.

In sum, while isolative, the Veteran retains the ability to make and maintain meaningful relationships, as shown by his strong marital relationship, and a good relationship with his stepson and grandchildren.  He has no surviving parents or siblings and, he essentially never knew a daughter he fathered out of wedlock.  Further, the November 2010 examination report notes that he remains fully independent in his activities of daily living despite his impairments.

Contrary to Dr. S, the examiner at the November 2010 examination opined the Veteran's PTSD did not totally impair him occupationally.  The Board finds this examiner's opinion to be the more probative of the two, as it was offered following a thorough in-person examination of the Veteran and in conjunction with a review of the claims folder.  That opinion is also supported elsewhere in the record, as the evidence up to November 2010 shows that the Veteran was unemployed due to a back injury.  Hence, the Board deems 50 percent the  appropriate rating throughout the entire appeal period, with the possibility of a higher evaluation from November 25, 2010 considered on Remand.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411.  As noted in the remand section below, of course, the Veteran's overall employability will be assessed separately.
 
As earlier noted, the Veteran is entitled to a staged rating where the evidence shows a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson, 12 Vet. App. 119.  This possibility of a staged rating has been considered and has prompted the Board to remand the question of entitlement to a higher rating than 50 percent from November 25, 2010, onward.  Prior to this date, the Board finds no factual basis for a staged rating.

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable.  38 C.F.R. §§ 3.102, 4.3.  Otherwise, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to an evaluation of exceed 50 percent for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Again, it has been determined that the evidence currently of record supports a 50 percent evaluation for PTSD.  The Board further finds that the Veteran's hearing testimony and Dr. S's September 2011 statement indicate the Veteran's symptoms have increased in severity in the interim since the November 2010 examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the possibility of a rating in excess of 50 percent, for this time period, remains in appellate status and requires development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/VA will obtain the Veteran's VA treatment records generated since November 2010 and include them in the claims file.  Any release or authorization needed from the Veteran should be obtained.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's award of disability benefits from that agency, as well as the medical records relied upon concerning that claim.

3.  After the above is completed, the AMC/RO shall arrange for an appropriate medical examination(s) of the Veteran to assess whether his service-connected disabilities render him unemployable.  All indicated tests and studies should be performed.  It should be determined whether all findings recorded are related to the service-connected pathology.  If symptoms of service-connected and non-service-connected pathology cannot be dissociated, that should be noted in the claims file.  The AMC/RO shall ask the examiner(s) to assess the appellant's ability to pursue substantially gainful employment in view of all service- connected pathology, without regard to age.  The RO shall ensure that the claim file is provided to the examiner(s) for use and reference in conducting the examination(s).  If the examiner(s) is unable to render an opinion, please state that fact for the record and the reasons why.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


